DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 16, 19 and 20 are objected to because of the following informalities:  An acronym, VIP, were used without its proper definition.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the PSE network" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2020/0196149) in view of Guan et al. (US Pub. 2012/0011576).
Regarding claim 1, Cheng teaches a method, comprising: receiving, at an electronic device (ED), pre-authorization network (PN) credentials for access to a wireless network (“authentication pass response” in [0060]) in connection with a scheduled event (see “target address” and “target period” in [0051]); and storing the PN credentials in association with the scheduled event, the PN credentials to be utilized by the ED to access the wireless network while the ED is within the range of the wireless network (“permits network access for the user device” in [0062]).  Cheng, however, does not teach the PN credentials are received by the ED while the ED is outside of a range of the wireless network.  Guan teaches the PN credentials are received by the ED while the ED is outside of a range of the wireless network (see “Send the received pre-authentication key to the MN” in step 14 in Figure 1 and also step 57 and 58 in Figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen to have the PN credentials are received by the ED while the ED is outside of a range of the wireless network as taught by Guan in order to enhance security of communication [0007]. 
Regarding claim 2, Cheng teaches storing the PN credentials on the ED with one or more of location information or date information related to the scheduled event, prior to the scheduled event (see “target address” and “target period” in [0051]).
Regarding claim 3, Cheng teaches PN credentials are received at the ED within an electronic invitation in connection with the scheduled event, the electronic invitation including the PN credentials and one or more of a location or a time associated with the scheduled event (see “target address” and “target period” in [0051]).
Regarding claim 4, Cheng teaches storing the PN credentials comprises importing the PN credentials onto a prestored list of credentials associated with different wireless networks, the PN credentials including an identifier of the network (step S33 in Figure 3).
Regarding claim 5, Cheng teaches determining that the ED is within the range of the wireless network, wherein the determining further comprises one or more of: i) detecting a SSID for the wireless network, ii) utilizing GPS data to identify when the ED is at a location associated with the scheduled event, iii) determining that a current time corresponds to a time of the scheduled event, and iv) determining that a current location of the ED corresponds to a location of the scheduled event (“when located within a coverage range of a wireless access point” in [0046]).
Regarding claims 9, 10 and 18, Cheng teaches a method, comprising: conveying pre-authorization network (PN) credentials to an electronic device (ED) to permit the ED access to a wireless network (“authentication pass response” in [0060]); and granting the ED access to the wireless network, while the ED is within the range of the wireless network, based on the ED providing the PN credentials (“permits network access for the user device” in [0062]).  Cheng, however, does not teach the PN credentials conveyed to the ED while the ED is outside of a range of the wireless network.  Guan teaches the PN credentials conveyed to the ED while the ED is outside of a range of the wireless network (see “Send the received pre-authentication key to the MN” in step 14 in Figure 1 and also step 57 and 58 in Figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Cheng to have the PN credentials conveyed to the ED while the ED is outside of a range of the wireless network as taught by Guan in order to in order to enhance security of communication [0007]. 
Regarding claim 12, Cheng teaches in response to determining that the ED is within the rage of the wireless network, the processor detects the PN credentials stored in the ED and determines whether the PN credentials stored in the ED are one or more of: i) valid, ii) expired, iii) match current booking information, or iv) associated with a VIP (step S33 in Figure 3).
Regarding claim 13, Cheng teaches responsive to execution of the program instructions, the processor conveys the PN credentials to the ED in response to identifying a new request from the ED (“has not been pre-authorized wireless connection” in [0066]).
Regarding claim 15, Cheng teaches identifying, at a server associated with the wireless network, a request from the ED that is associated with a scheduled event (step 11 in Figure 2), wherein the PN credentials are conveyed in response to receiving the request and prior to the scheduled event (see “target address” and “target period” in [0051]).
Allowable Subject Matter
Claims 6-8, 11, 14, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart et al. (US Pub. 2005/0125669) teaches pre-authenticating prospective member device.

    PNG
    media_image1.png
    577
    712
    media_image1.png
    Greyscale

Longobardi et al. (US Pub. 2020/0204996) teaches remote pre-authentication of the user device for accessing network services of one more wi-fi network providers.

    PNG
    media_image2.png
    864
    806
    media_image2.png
    Greyscale

Haddad et al. (US Pub. 2013/0198817) teaches receiving pre-authorization request.

    PNG
    media_image3.png
    772
    745
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414